DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 06/18/2019 for application number 16/444,096. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 6/18/2019 are acceptable for examination proceedings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-10, 12, 14-16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. USPAT 10,430,567. Although the claims at issue are not identical, they are not they are simple changes of a statutory category. Claim 1 of patent 10,430,567 include all the limitations of the instant claim 1 and therefore anticipates the instant claim. All features of instant dependent claims 2-3, 5, and 7 are covered by claims 1-4 of patent 10,430,567 and are therefore rejected accordingly. The other independent claims 8 and 15 of the instant application and their corresponding dependent claims are rejected under the same rationale and are covered by claims 5-8 and 9-11 of patent 10,430,567 respectively. Comparisons of selected claims are shown in the following table.

Instant Application (16/444096)
USPAT 10,430,567
1. A computer implemented method for customizing a system for a user, the method comprising: receiving, by a processor, attribute data for the user from a tag associated with the user; generating, by the processor, a set of service procedure instructions customized for the user based on the attribute data; displaying, by the processor, the set of service procedure that are customized for the user; receiving, by the processor, authentication data for the user from the tag; validating, by the processor, authority of the user based on the authentication data, wherein the validating is performed prior to receiving the attribute data; and adjusting, by the processor, a position of one or more components of the system based on the attribute data of the user.
1. A computer implemented method for customizing a system for a user, the method comprising: receiving, by a processor, attribute data for the user from a tag associated with the user; determining, by the processor, a maximum lift of the user; generating, by the processor, a set of service procedure instructions comprising a set of steps to be executed by the user to service components of the system, the set of steps being customized for the user based on the attribute data, wherein, in response to the maximum lift being below a predetermined value, generating the set of service procedure instructions comprises, adding instructions identifying a lift-support tool to be used; displaying, by the processor, the set of service procedure instructions comprising the set of steps that are customized for the user; receiving, by the processor, authentication data for the user from the tag; validating, by the processor, authority of the user based on the authentication data, wherein the validating is performed prior to receiving the attribute data; and adjusting, by the processor, a position of one or more components of the system based on the attribute data of the user.

2. The computer implemented method of claim 1, wherein the tag is an identification tag of the user.
3. The computer implemented method of claim 1, wherein the set of service procedure instructions comprise a set of steps to be executed by the user to service components of the system.
1. … a set of service procedure instructions comprising a set of steps to be executed by the user to service components of the system…
5. The computer implemented method of claim 1, further comprising: determining, by the processor, an experience level of the user; and in response to the experience level being below a predetermined threshold, generating the set of service procedure instructions comprises, adding one or more service instructions to the set of service procedure instructions.
    3. The computer implemented method of claim 1, further comprising: determining, by the processor, an experience level of the user; and in response to the experience level being below a predetermined threshold, generating the set of service procedure instructions comprises, adding one or more service instructions to the set of service procedure instructions.
7. The computer implemented method of claim 1, further comprising: determining, by the processor, a color-blindness of the user; and in response to the user being color blind, generating the set of service procedure instructions further comprises, replacing color illustrations in the set of service procedure instructions with grayscale illustrations. 
4. The computer implemented method of claim 1, further comprising: determining, by the processor, a color-blindness of the user; and in response to the user being color blind, generating the set of service procedure instructions further comprises, replacing color illustrations in the set of service procedure instructions with grayscale illustrations.
8. A system for customizing components during a service procedure, the system comprising: a tag uniquely associated with a user, the tag configured to include authentication data and attribute data for the user; a tag reader configured to access data stored in the tag; and a processor, in communication with the tag reader, the processor configured to: receive attribute data for the user from the tag via the tag reader; generate a set of service procedure instructions for the service procedure, the set of service procedure being customized for the user display the set of service procedure instructions that are customized for the user; receive the authentication data for the user from the tag via the tag reader; validate authorization of the user based on the authentication data, wherein the validation is performed prior to generation of the set of service procedure instructions; and adjust a position of one or more components of the system based on the attribute data of the user.
system for customizing components during a service procedure, the system comprising: a tag uniquely associated with a user, the tag configured to include authentication data and attribute data for the user; a tag reader configured to access data stored in the tag; and a processor, in communication with the tag reader, the processor configured to: receive attribute data for the user from the tag via the tag reader; determine a maximum lift of the user; generate a set of service procedure instructions for the service procedure, the set of service display the set of service procedure instructions comprising the set of steps that are customized for the user; receive the authentication data for the user from the tag via the tag reader; validate authorization of the user based on the authentication data, wherein the validation is performed prior to generation of the set of service procedure instructions; and adjust a position of one or more components of the system based on the attribute data of the user.

5. … the set of service procedure instructions comprising a set of steps to be executed by the user to service components of the system…
10. The system of claim 8, wherein the processor is further configured to: periodically monitor presence of the tag within a predetermined proximity of the system by revalidating the authorization of the user based on the authentication data from the tag.
6. The system of claim 5, wherein the processor is further configured to: periodically monitor presence of the tag within a predetermined proximity of the system by revalidating the authorization of the user based on the authentication data from the tag.
12. The system of claim 8, wherein the processor is further configured to: determine an experience level of the user; and in response to the experience level being below a predetermined threshold, generate the set of service procedure instructions by, adding one or more service instructions to the set of service procedure instructions.
7. The system of claim 5, wherein the processor is further configured to: determine an experience level of the user; and in response to the experience level being below a predetermined threshold, generate the set of service procedure instructions by, adding one or more service instructions to the set of service procedure instructions.
14. The system of claim 8, wherein the processor is further configured to: determine a color-blindness of the user; and in response to the user being color blind, generate the set of service 

computer program product for validating a user for performing a service procedure for a system and customizing components of the system during the service procedure, the computer program product comprising a computer readable storage medium, the computer readable storage medium comprising computer executable instructions, wherein the computer readable storage medium comprises instructions to: receive attribute data for the user from a tag, the tag uniquely associated with the user, and the tag including authentication data and attribute data for the user; generate a set of service procedure instructions for the service procedure, the set of service procedure instructions being customized for the user based on the attribute data; display the set of service procedure instructions that are customized for the user; receive the authentication data for the user from the tag; validate authorization of the user based on the authentication data, wherein the validation is performed prior to generation of the set of service procedure instructions; and adjust a position of one or more components of the system based on the attribute data of the user.
9. A computer program product for validating a user for performing a service procedure for a system and customizing components of the system during the service procedure, the computer program product comprising a computer readable storage medium, the computer readable storage medium comprising computer executable instructions, wherein the computer readable storage medium comprises instructions to: receive attribute data for the user from a tag, the tag uniquely associated with the user, and the tag including authentication data and attribute data for the user, the attribute data comprising a maximum weight lift of the user; generate a set of service procedure instructions for the service procedure, the set of service procedure instructions comprising a set of steps to be executed by the user to service components of the system, the set of steps being customized for the user based on the attribute data, wherein, generating the set of service procedure instructions comprises adding instructions identifying a lift-support tool to be used in response to the maximum weight lift of the user being below a predetermined value; display the set of service procedure instructions comprising the set of steps that are customized for the user; receive the authentication data for the user from the tag; validate authorization of the user based on the authentication data, wherein the validation is performed prior to generation of the set of service procedure instructions; and adjust a position of one or more components of the system based on the attribute data of the user.

9. … the set of service procedure instructions comprising a set of steps to be executed by the user to service components of the system…
18. The computer program product of claim 15, wherein the computer readable storage medium comprises instructions to: determine an experience level of the user; and in response to the experience level being below a predetermined threshold, generate the set of service procedure instructions by, adding one or more service instructions to the set of service procedure instructions.
10. The computer program product of claim 9, wherein the computer readable storage medium comprises instructions to: determine an experience level of the user; and in response to the experience level being below a predetermined threshold, generate the set of service procedure instructions by, adding one or more service instructions to the set of service procedure instructions.
20. The computer program product of claim 15, wherein the computer readable storage medium comprises instructions to: determine a color-blindness of the user; and in response to the user being color blind, generate the set of service procedure instructions by, replacing color illustrations in the set of service procedure instructions with grayscale illustrations.
11. The computer program product of claim 9, wherein the computer readable storage medium comprises instructions to: determine a color-blindness of the user; and in response to the user being color blind, generate the set of service procedure instructions by, replacing color illustrations in the set of service procedure instructions with grayscale illustrations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-9, 11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary et al. (hereinafter as Elhawary) PGPUB 2017/0245806, and further in view of Shin et al. (hereinafter as Shin) PGPUB 2016/0320935 and Bell PGPUB 2005/0225427.
As per claim 1, Elhawary teaches a computer implemented method for customizing a system for a user [0207: wearable devices 4010], the method comprising: 
receiving, by a processor [0056: workers wear sensor devices 190; 0142 and 0060: each sensor device 190 includes a processor 290], attribute data for the user from a tag associated with the user [0207: wearable devices have RFID readers to read the worker’s badge; device associate the data to that specific worker and 0111: data from individual worker may be correlated with physical or personal characteristics that may affect performance]; 
[0144: (by identifying information about the user, wearable device may then provide customized recommendations specific to that worker; customized recommendations are service procedure instructions because the recommendations are there for the worker to perform a particular job); 0173: where a specific worker is shorter than others, recommend reassigning that worker to a different region; and 0182: (recommend bringing a load closer or improve posture by turning feet)];
displaying, by the processor, the set of service procedure that are customized for the user [0118: prompt the user to view the screen and alert the worker; 0188: provide feedback to worker through screen notifications; and 182: (provided recommendations is feedback)].
Elhawary does not teach receiving, by the processor, authentication data for the user from the tag; validating, by the processor, authority of the user based on the authentication data, wherein the validating is performed prior to receiving the attribute data; and adjusting, by the processor, a position of one or more components of the system based on the attribute data of the user. Although the processor of the wearable device may provide instructions on a screen to the user to adjust the physical positioning of the user or of various components around the user based on attribute data, the wearable device does not perform any adjustment of components on the screen. Furthermore, although Elhawary describe a wearable device obtaining data from worker’s badge with RFID, Elhawary do not describe the security features of the RFID badge itself.
[0120: modify the size, the color, the position, and the layout of the graphic UI]. Shin modifies the layout of graphics such that is easier for the user to comprehend.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position/layout of graphics of the wearable device in Elhawary as in Shin. One of ordinary skill in the art would be motivated to implement such teaching in Elhawary because it would make it easier for user to comprehend the recommendation, and also allow for users with a disability to be part of the work force.
	Elhawary and Shin do not teach receiving, by the processor, authentication data for the user from the tag; validating, by the processor, authority of the user based on the authentication data, wherein the validating is performed prior to receiving the attribute data. Elhawary and Shin still do not describe the security features of the RFID.
	Bell teaches a computing system that obtains user data from a tag, and providing system control instructions based on data in the tag. Bell is therefore similar to Elhawary and Shin because they all obtain user data from a tag and provide customized instructions or display based on the user data. Bell further teaches receiving, by the processor, authentication data for the user from the tag [0036, 0043, and 0048: (user ID from tag is authenticated to determine if tag is authentic)]; validating, by the processor, authority of the user based on the authentication data [0036: (verify the ID is authentic)], wherein the validating is performed prior to receiving the attribute data [0036-0037: (after tag is authenticated, information from the RFID tag is obtained for system control instructions); 0043: (additionally, RFID location information is obtained after authentication)]. Bell evaluates data from the tag after the tag is authenticated, and such data is used to generate instructions specific to the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bell’s teachings of authenticating the tag before evaluating the data stored on the tag in Elhawary and Shin. One of ordinary skill in the art would have been motivated to use Bell’s teachings of evaluating the authenticity of the tag before using the data of the tag in Elhawary and Shin because it protects the system from an unauthorized user and improves security.

As per claim 2, Elhawary, Shin, and Bell teach the computer implemented method of claim 1, wherein the tag is an identification tag of the user [Elhawary 0207: workers badge and 0111: personal information for that worker].
As per claim 3
As per claim 4, Elhawary, Shin, and Bell teach the computer implemented method of claim 1, wherein generating a set of service procedure instructions customized for the user comprises changing one or more of written instructions, graphics, videos and guided panel flows based on the attribute data [Shin 0120: modify the size, the color, the position, and the layout of the graphic UI].
As per claim 6, Elhawary, Shin, and Bell teach the computer implemented method of claim 1, further comprising preventing the user from accessing one or more hardware components of the system based on an authorization level of the user [0048: (rules specific to the user is implemented, and a user may be prevented from using certain features such as a fax machine and photocopier)].

Claim 8 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Elhawary, Shin, and Bell further teaches the tag to include authentication data and attribute data for the user [Bell 0034, 0036, and 0043: Device ID (authentication data) and location data (attribute data)]; a tag reader configured to access data stored in the tag [Elhawary 0207: (wearable device has an RFID reader to read the RFID badge)]; processor in communication with the tag reader [Elhawary 0056 and 0207: (wearable device has RFID reader and a processor 290, and are in communication with each other since processor processes the information received from the RFID reader)].
Claim 9
Claim 11 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary et al. (hereinafter as Elhawary) PGPUB 2017/0245806 in view of Shin et al. (hereinafter as Shin) PGPUB 2016/0320935 and Bell PGPUB 2005/0225427, and further in view of and further in view of Dietrich et al. (hereinafter as Dietrich) PGPUB 2017/0213273.
As per claim 5, Elhawary, Shin, and Bell teach the computer implemented method of claim 1.

Dietrich teaches a method for providing navigational assistance by displaying directions. Thus Dietrich is similar to Elhawary in that they both receive commands pertaining to a vehicle. Dietrich further teaches determining, by the processor, an experience level of the user [0048 and claim 6: assessing familiarity of a user with the current route]; and in response to the experience level being below a predetermined threshold [0048: unfamiliar level], generating the set of service procedure instructions comprises, adding one or more service instructions to the set of service procedure instructions [0048: further details are provided to a user for unfamiliar locations].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional assistance if needed based on a user’s familiarity with the environment as taught by Dietrich in the combination of Elhawary. One of ordinary skill in the art would be motivated to provide additional assistance to a driver of a forklift in Elhawary, Shin, and Bell under unfamiliar conditions because it would help new workers identify where parts should be moved to when driving a forklift if they have never been to the area.
Claim 12 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary et al. (hereinafter as Elhawary) PGPUB 2017/0245806 in view of Shin et al. (hereinafter as Shin) PGPUB 2016/0320935 and Bell PGPUB 2005/0225427, and further in view of and further in view of Raman et al. (hereinafter as Raman) PGPUB 2012/0311019.
As per claim 7, Elhawary, Shin, and Bell teach the computer implemented method of claim 1.
Elhawary, Shin, and Bell do not teach further comprising: determining, by the processor, a color-blindness of the user; and in response to the user being color blind, generating the set of service procedure instructions further comprises, replacing color illustrations in the set of service procedure instructions with grayscale illustrations. Although Elhawary describe assisting users with vision impairment, Elhawary do not explicitly mention determining if a user is colorblind.
Raman teaches determining customized preferences of a user with special needs from a mobile device through NFC. Thus Raman is similar to Elhawary, Shin, and Bell. Raman further teaches determining, by the processor, a color-blindness of the user [0032: preferences for presentation may indicate the user of the computing device is colorblind]; and in response to the user being color blind, generating the set of service procedure instructions further comprises, replacing color illustrations in the set of service procedure instructions with grayscale illustrations [0032-0033: black and white display or levels of gray to indicate the same information].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Raman’s teachings of determining the type of vision impairment a user has and utilizing a grayscale/black and white display to assist the user in Elhawary, Shin, and Bell. One of ordinary skill in the art would be motivated to include information regarding the colorblindness of a user and user color display preferences in a device read by NFC in Elhawary, Shin, and Bell because it allows the processor of the wearable device to better assist the user when dealing with a specific type of vision impairment. One of ordinary skill in the art would be concerned about colorblindness of a user in the combination of Elhawary, Shin, and Bell because a user may not be able to read the recommendations/instructions provided by the wearable device if they are colorblind.
Claim 14 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary et al. (hereinafter as Elhawary) PGPUB 2017/0245806 in view of Shin et al. Shin) PGPUB 2016/0320935 and Bell PGPUB 2005/0225427, and further in view of and further in view of Sawa et al. (hereinafter as Sawa) PGPUB 2016/0285883.
As per claim 10, Elhawary, Shin, and Bell teach the system of claim 8, wherein the processor is further configured to: periodically monitor presence of the tag within a predetermined proximity of the system [Bell 0034: every three seconds].
Elhawary, Shin, and Bell do not explicitly teach periodically monitor presence of the tag by revalidating the authorization of the user based on the authentication data from the tag. Elhawary, Shin, and Bell monitors a tag but does not periodically re-authenticate the tag.
Sawa teaches using data on an RFID to determine the information to be displayed for an operator to control numerical control (NC) tools in a processing system [0036-0037]. Thus Sawa is similar to Elhawary, Shin, and Bell in that they receive data from RFID (NFC is a newer type of RFID) and they customize what is displayed based on the data received to assist the user. Sawa further teaches, wherein the processor is further configured to: periodically monitor presence of the tag within a predetermined proximity of the system by revalidating the authorization of the user based on the authentication data from the tag [0051 and 0068: periodically check authentication by the reader unit to determine whether RFID is present in the authentication area].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sawa’s teachings of periodically authenticating an RFID in Elhawary, Shin, and Bell. One of ordinary skill in the art would be motivated to periodically check the authentication of the RFID to determine if the RFID is in proximity .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Dawson (PGPUB 2007/0101419) is similar to Bell and also teaches authenticating the identity and authority of the user of the personal information key before retrieving personal data such as medical data from the personal information key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186